I114th CONGRESS2d SessionH. R. 6087IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Ms. McSally (for herself, Mr. McCaul, Mr. Rouzer, Mr. LaMalfa, Mr. Zinke, Mr. Lamborn, Mr. Franks of Arizona, Mr. Rogers of Alabama, Mr. Donovan, Mr. King of New York, Mr. Gibson, Mr. Westerman, Mr. Culberson, Mr. Young of Iowa, and Mr. Brady of Texas) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the completion of the digitization of all remaining paper-based fingerprint records for inclusion in the Automated Biometric Identification System (IDENT) of the Department of Homeland Security. 
1.Short titleThis Act may be cited as the IDENT Fingerprint Digitization Completion Act of 2016. 2.Fingerprint digitizationNot later than 90 days after the date of the enactment of this Act, the Director of U.S. Immigration and Customs Enforcement shall complete the digitization of all remaining paper-based fingerprint records for inclusion in the Automated Biometric Identification System (IDENT) of the Department of Homeland Security.  
